Case: 21-50140     Document: 00516318159          Page: 1    Date Filed: 05/13/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                           FILED
                                                                      May 13, 2022
                                   No. 21-50140
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Guillermo Castillo-Rubio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:11-CR-303-2


   Before King, Jones, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Luis Guillermo Castillo-Rubio, also known as El Pariente, was a high-
   ranking member of the notorious Juarez Cartel between 2000 and 2011. He
   was convicted of three counts of conspiracy to import marijuana, cocaine,
   and heroin and three counts of conspiracy to possess with intent to distribute
   the same. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, 963, 952(a), 960(a)(1),
   960(b)(1). He received a life sentence on each count. He challenges his
   conviction and his sentence, raising six issues on appeal. We affirm.
Case: 21-50140     Document: 00516318159           Page: 2   Date Filed: 05/13/2022




                                    No. 21-50140


                                         I.
          The Juarez Cartel, also known as La Linea or the Vicente Carrillo-
   Fuentes Drug Trafficking Organization, had networks of conspirators in
   Mexico and the United States trafficking drugs. In addition to corrupt law
   enforcement, military, and political contacts throughout Mexico, the cartel
   employed assassins to kill, kidnap, and torture disloyal members and rivals.
   It also formed an alliance with the Barrio Azteca, another criminal gang. The
   cartel funded its extensive payroll through a “piso,” or tax, which was a
   percentage of all the marijuana, cocaine, and heroin trafficked through its
   territory.
          Collecting the piso and other drug proceeds was Castillo-Rubio’s job.
   But he was more than a bagman. For the 11-year period covered by the
   indictment, Castillo-Rubio was the point of contact between corrupt Mexican
   law enforcement and the Juarez Cartel, eventually replacing his boss and
   serving as Vicente Carrillo-Fuentes’s right-hand man. At trial, the jury heard
   testimony about how Castillo-Rubio directed the cartel’s enforcement arm,
   authorizing murders, kidnappings, car bombings, and other violent acts in
   furtherance of the drug conspiracy.
          At trial, Castillo-Rubio’s defense was that he was not El Pariente. He
   argued that the seven witnesses identifying him as El Pariente were lying in
   exchange for money, reduced sentences, and immigration benefits for their
   families. The jury convicted Castillo-Rubio of all six counts, and the district
   court imposed six concurrent life sentences and concurrent five-year terms
   of supervised release. Castillo-Rubio appealed.
                                         II.
          Castillo-Rubio raises six issues challenging his conviction and
   sentence. We address each in turn.




                                         2
Case: 21-50140      Document: 00516318159           Page: 3     Date Filed: 05/13/2022




                                     No. 21-50140


                               A. The Anonymous Jury
          First, Castillo-Rubio contests the district court’s decision to empanel
   an anonymous jury and impose safety measures. The court’s order (1) limited
   the names of the jury members to the government and defendant’s counsel;
   (2) assigned jurors numbers and required numbers to be used throughout
   trial; (3) required both parties to return jury lists after jury selection “and
   retain no other documentation of the members of the venire panel’s names”;
   (4) limited knowledge of juror residence to “their residence zip codes”;
   (5) prohibited jurors from revealing the names and addresses of their
   employers; and (6) ordered precautionary instructions be given to jurors to
   minimize prejudice.
          We review a district court’s decision to empanel an anonymous jury
   for abuse of discretion. See United States v. Krout, 66 F.3d 1420, 1426 (5th
   Cir. 1995). “[T]he use of anonymous juries will be upheld where evidence at
   trial supports the conclusion that anonymity was warranted.” Id. at 1427. We
   “may refer to evidence elicited at trial, in addition to evidence presented
   before trial.” United States v. Portillo, 969 F.3d 144, 162 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 1275 (2021).
          Anonymous juries are “constitutional when needed to ensure against
   a serious threat to juror safety, if the courts also protect the defendants’
   interest in conducting effective voir dire and maintaining the presumption of
   innocence.” Krout, 66 F.3d at 1427 (citations omitted). To assess whether
   using an anonymous jury was appropriate, we examine five factors:
          (1) the defendants’ involvement in organized crime; (2) the
          defendants’ participation in a group with the capacity to harm
          jurors; (3) the defendants’ past attempts to interfere with the
          judicial process or witnesses; (4) the potential that, if
          convicted, the defendants will suffer a lengthy incarceration
          and substantial monetary penalties; and, (5) extensive publicity




                                           3
Case: 21-50140      Document: 00516318159             Page: 4   Date Filed: 05/13/2022




                                     No. 21-50140


          that could enhance the possibility that jurors’ names would
          become public and expose them to intimidation and
          harassment.
   Ibid. Our review considers the “totality of the circumstances.” United States
   v. Branch, 91 F.3d 699, 724 (5th Cir. 1996). “A lesser showing” on some
   factors “might be adequate where specific evidence exists linking the
   defendant to organized crime.” Krout, 66 F.3d at 1427 n.7.
          The district court found that the factors supported its limited
   anonymity procedures. It reasoned that the first, second, and fourth factors
   supported those procedures, and that the third and the fifth could support
   them. We see no abuse of discretion in the district court’s decision.
          First, the indictment charged Castillo-Rubio with serving at the
   highest level of an organized criminal cartel. Trial testimony established that
   the Juarez Cartel trafficked drugs from Mexico, bribed law enforcement,
   military, and political officials, and employed assassins to kidnap, torture,
   and murder those in their way. Castillo-Rubio eventually gained control of
   the cartel’s operations in Chihuahua and directed ranking cartel members
   within his territory. This evidence specifically linked Castillo-Rubio to
   organized crime, satisfying the first factor. See Portillo, 969 F.3d at 162-63.
   Moreover, the cartel’s notorious propensity to use violence to maintain its
   drug trafficking operation amply supports the district court’s finding that the
   cartel “has a well-known capacity to harm others,” thus satisfying the second
   factor. And the fourth factor, the potential for a lengthy sentence and large
   monetary penalties, “was easily met here” given that Castillo-Rubio faced
   and received six life sentences. See id. at 163.
          As to the other factors, the district court did not abuse its discretion
   by concluding that the cartel’s bribes to law enforcement, military, and
   political officials demonstrated past attempts to interfere with the judicial
   process. See ibid. For example, testimony that a Mexican military Humvee




                                           4
Case: 21-50140       Document: 00516318159           Page: 5   Date Filed: 05/13/2022




                                      No. 21-50140


   with a manned machine gun crossed the Texas-Mexico border and prevented
   United States law enforcement from seizing a drug runner established that
   the Juarez Cartel would resort to violence on American soil to further its
   goals.
            Nor did the district court abuse its discretion by concluding the trial
   might have drawn extensive media interest. While Castillo-Rubio argues that
   there was no actual media attention at trial, testimony about the cartels’ war
   was expected to draw media interest, and two drug seizures involved
   Mexican military incursions into the United States. As the government
   correctly argues, “the potential for publicity was not fanciful.” The ultimate
   lack of media coverage does not outweigh the other factors supporting the
   district court’s decision, particularly given the lesser showing that is required
   given the evidence linking Castillo-Rubio to organized crime. See Krout, 66
   F.3d at 1427 & n.7; see also United States v. Herrera, 466 F. App’x 409, 424
   (5th Cir. 2012) (upholding anonymous jury procedures where all factors save
   the third were met).
            Castillo-Rubio’s argument challenging the implementation of the
   anonymity procedures also fails. In similar situations, we have found the
   defendant’s inability to fully question panelists about their family’s
   employers and the court’s failure to explain the use of anonymity procedures
   were insignificant. See Krout, 66 F.3d at 1426. Here, the record likewise
   shows the district court’s anonymity procedures balanced the protection of
   the jury with Castillo-Rubio’s rights. Castillo-Rubio has therefore failed to
   demonstrate an abuse of discretion. See id. at 1426-28.
                            B. Extraneous Offense Evidence
            Castillo-Rubio contends the district court erred in allowing testimony
   that linked him to crimes outside the indictment. As he concedes, our review
   is for plain error. See United States v. Ceballos, 789 F.3d 607, 617 (5th Cir.




                                           5
Case: 21-50140      Document: 00516318159          Page: 6   Date Filed: 05/13/2022




                                    No. 21-50140


   2015). When the challenged evidence is “intrinsic” to the offenses charged,
   the limitations in Federal Rule of Evidence 404(b) on admission of
   extraneous offense evidence do not apply, and the evidence is generally
   admissible. United States v. Freeman, 434 F.3d 369, 374 (5th Cir. 2005).
          Castillo-Rubio complains that Jose Acosta-Hernandez was permitted
   to testify that the Juarez Cartel had killed 1,500 people, that Acosta-
   Hernandez had killed people while working for the cartel, that he was present
   when people were being tortured, and that the Barrios Aztecas also
   committed murders. Despite Castillo-Rubio’s assertion that no evidence
   linked him to these crimes, there was ample evidence that the Juarez Cartel
   employed networks of assassins and formed an alliance with the Barrios
   Aztecas, all to further the drug conspiracy. Acts committed in furtherance of
   the charged conspiracy are themselves part of the act charged, not “other
   acts” within the meaning of Rule 404(b). United States v. Miller, 116 F.3d 641,
   682 (5th Cir. 1997).
          Next, Castillo-Rubio complains about Irvin Enriquez’s testimony
   describing the war between the Juarez Cartel and the Sinaloa Cartel
   culminating in the notorious “wedding murders.” But this testimony showed
   the immediate context of Castillo-Rubio’s actions—here, ordering
   murders—in furtherance of the charged conspiracy. See United States v.
   Garcia Abrego, 141 F.3d 142, 175 (5th Cir. 1998). There was no error in
   allowing the testimony, plain or otherwise.
                            C. Prosecutorial Misconduct
          Castillo-Rubio claims two types of prosecutorial misconduct: leading
   questions asked by the prosecutor throughout trial, and specific questions
   that he contends were intended to elicit a hearsay response. Because Castillo-
   Rubio did not object to any of these questions during trial, our review is for
   plain error. United States v. Williams, 620 F.3d 483, 488-89 (5th Cir. 2010).




                                         6
Case: 21-50140      Document: 00516318159          Page: 7   Date Filed: 05/13/2022




                                    No. 21-50140


          As to the first claimed error, although the prosecutor repeatedly asked
   leading questions, Castillo-Rubio has not shown that such questioning “cast
   serious doubt on the jury’s guilty verdict.” United States v. Delgado, 672 F.3d
   320, 338 (5th Cir. 2012) (internal quotation marks and citation omitted).
          As to the second claimed error, Castillo-Rubio complains about
   hearsay testimony from six witnesses: (1) DEA Agent Omar Arrellano, (2) El
   Paso Police Officer Sal Silex, (3) Border Patrol Agent Juan Espino, (4) Border
   Patrol Agent Oscar Pinon, (5) Hudspeth County Deputy Sheriff Joe
   Tamman, and (6) DEA Agent Todd Brackhahn.
          As to the first four witnesses, even assuming they testified to
   impermissible hearsay, Castillo-Rubio does not argue or attempt to
   demonstrate a reasonable probability that, but for their testimony, the jury
   would have acquitted him. See United States v. Oti, 872 F.3d 678, 693 (5th
   Cir. 2017). He therefore fails to show that any error affected his substantial
   rights. See Williams, 620 F.3d at 488-89. Deputy Sheriff Tamman’s
   testimony described how he eventually located the drug-running SUVs and
   why the officers were conducting surveillance. But his testimony was not
   offered to prove that the SUVs drove a specific route and did not directly
   inculpate Castillo-Rubio. Because this testimony was not offered to prove the
   truth of the matter asserted, there was no error in admitting it, plain or
   otherwise. See United States v. Kizzee, 877 F.3d 650, 656 (5th Cir. 2017).
   Lastly, Agent Brackhahn’s testimony was cumulative of other testimony
   (Hector Lopez’s) and so could not constitute reversible error. See United
   States v. Hall, 500 F.3d 439, 444 (5th Cir. 2007). Nor did Brackhahn’s
   testimony violate Castillo-Rubio’s rights under the Confrontation Clause
   because Lopez testified at trial and was subject to cross-examination. See
   Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004).




                                         7
Case: 21-50140        Document: 00516318159         Page: 8      Date Filed: 05/13/2022




                                     No. 21-50140


                          D. Ineffective Assistance of Counsel
          We do not consider Castillo-Rubio’s ineffective assistance of counsel
   claims. As is usually the case, the record is not sufficiently developed to allow
   us to assess trial counsel’s conduct, whether any claimed deficiencies were
   permissible trial strategy, or whether they affected the outcome. See United
   States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). As for his claim that counsel
   failed to file objections to the presentence report, the record is also not
   sufficiently developed. See ibid. We therefore decline to consider these claims
   without prejudice to collateral review.
                             E. Procedural Reasonableness
          Castillo-Rubio contends for the first time on appeal that his sentence
   is procedurally unreasonable because the district court failed to adequately
   explain the sentence and failed to consider the 18 U.S.C. § 3553(a) factors by
   not addressing his arguments for a variance. But even assuming arguendo that
   there was plain error, Castillo-Rubio cannot show any effect on his
   substantial rights. He has not demonstrated, and the record does not show,
   that the district court would have imposed a lower sentence had it provided
   a more thorough explanation or more specifically addressed his arguments.
   See United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009).
   And his argument that the insufficient explanation affected his substantial
   rights because it has deprived this court of meaningful appellate review is
   foreclosed by circuit precedent “so far as within-Guidelines sentences are
   concerned.” Ibid.
          Castillo-Rubio’s argument in his counseled brief that the district court
   plainly erred by treating the guidelines as mandatory and presuming the
   guidelines range was reasonable is entirely conclusory and therefore waived
   as inadequately briefed. See United States v. Scroggins, 599 F.3d 433, 446-47
   (5th Cir. 2010).




                                           8
Case: 21-50140     Document: 00516318159           Page: 9   Date Filed: 05/13/2022




                                    No. 21-50140


                           F. Substantive Reasonableness
          Finally, Castillo-Rubio challenges the substantive reasonableness of
   his sentence as “arbitrary” because it was not based on his individual
   circumstances and because the district court failed to provide a reasoned
   basis for the sentence imposed. “[W]e will presume a sentence within the
   current version of the Guidelines to be reasonable, and the defendant must
   rebut that presumption to demonstrate substantive unreasonableness.”
   Mondragon-Santiago, 564 F.3d at 367.
          Castillo-Rubio has not rebutted the presumption of reasonableness we
   give his within-guidelines sentence. He fails to show that his sentence does
   not account for a factor that should receive significant weight, gives
   significant weight to an irrelevant or improper factor, or represents a clear
   error of judgment in balancing sentencing factors. See United States v. Cooks,
   589 F.3d 173, 186 (5th Cir. 2009). His arguments are no more than a
   disagreement with the applicable guidelines range and the sentence imposed,
   which is insufficient to demonstrate that his life sentence is substantively
   unreasonable. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
   Castillo-Rubio has not shown that the district court abused its discretion by
   imposing a substantively unreasonable sentence. See United States v. Delgado-
   Martinez, 564 F.3d 750, 753 (5th Cir. 2009).
                                       III.
          Accordingly, we AFFIRM the judgment of the district court.




                                          9